DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Mr. Christopher J. Maier on 01/14/2021.
The application has been amended as follows: 
In Claim 3: Please change the term, “add a commend to a ” to -- add a command to a --.
In Claim 7: Please change phrase, “the controller adds a” to -- a controller configured to add a--.
In Claim 7: Please change phrase, “the controller makes the” to -- the controller further configured to make the --.
In claim 7: Please change the phrase, “based on the processing program” to -- based on a processing program--.


Allowable Subject Matter
Claims 1, 3-7 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
In claim 1, the prior art does not disclose:
“a controller configured to add a command to the operation program, the command makes the tool start to incline when the tool approaches the posture changing position within a range of an acceptable inclination angle, and the range is an angle range within which the tool is allowed to be inclined with respect to a surface of the work object; and
a storage unit that stores acceptable angle setting data that provides correspondence
between at least a material and a plate thickness of the work object and the range of the acceptable inclination angle, wherein 
the tool is a laser cutting tool, and  
the controller adds a command to the operation program, the command is to incline the tool
when or immediately before the tool reaches the posture changing position within the range of the acceptable inclination angle obtained using the acceptable angle setting data.”
In claim 3, the prior art does not disclose:
“a controller configured to add a commend to the operation program, the command makes


a storage unit that stores an acceptable angle setting formula for deriving the range of the acceptable inclination angle using at least a material and a plate thickness of the work object, wherein the tool is a laser cutting tool and
the controller adds a command to the operation program, the command is to incline the tool when or immediately before the tool reaches the posture changing position within the range of the acceptable inclination angle obtained using the acceptable angle setting formula.”
In claim 6, the prior art does not disclose:
“the controller is configured to make the tool start to be inclined when the tool approaches the posture changing position within a range of an acceptable inclination angle, the range is an   angle range within which the tool is allowed to be inclined with respect to a surface of the work object,
the robot further comprises:
a storage unit that stores acceptable angle setting data that provides correspondence between at least a material and a plate thickness of the work object and the range of the acceptable inclination angle, or an acceptable angle setting formula for deriving the range of the acceptable inclination angle using the material and the plate thickness, and
the controller adds a command to the operation program, the command is to incline the tool when or immediately before the tool reaches the posture changing position within the range of the acceptable inclination angle obtained using the acceptable angle setting data or the acceptable angle setting formula.”

“the robot comprises a storage unit that stores acceptable angle setting data that provides correspondence between at least a material and a plate thickness of the work object and a range of an acceptable inclination angle, the range is an angle range within which the tool is allowed to be inclined with respect to a surface of the work object or an acceptable angle setting formula for deriving the range of the acceptable inclination angle using the material and the plate thickness of the work object,
the processing trajectory includes at least one posture changing position at which posture of the tool is required to be changed, 
the controller adds a command to the operation program, the command is to incline the tool when or immediately before the tool reaches the posture changing position within the range of the acceptable inclination angle obtained using the acceptable angle setting data or the acceptable angle setting formula, and
the controller makes the tool start to be inclined when the tool approaches the posture changing position based on the processing program.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The invention is useful for controlling a vehicle.




Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571 270 3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RONNIE M MANCHO/            Primary Examiner, Art Unit 3666